Citation Nr: 0926884	
Decision Date: 07/20/09    Archive Date: 07/30/09

DOCKET NO.  06-30 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.  

2.  Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel
INTRODUCTION

The Veteran served on active duty from May 1948 to May 1952 
and from January 1955 to April 1958.  The Veteran died in 
October 2004.  The appellant is the Veteran's widow.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa.

In her September 2006 Form 9, the appellant limited her 
appeal to the issues stated above.  Consequently, the issue 
of entitlement to accrued benefits is no longer on appeal.  
38 C.F.R. § 20.202.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to service connection for the cause 
of the Veteran's death is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran was not a prisoner of war, he was not in receipt 
of compensation at the 100 percent rate due to service-
connected disability for a period of at least five years 
immediately after his discharge from active service, or for 
10 or more years prior to his death, nor has the appellant 
alleged that he would have been in receipt of such 
compensation, but for clear and unmistakable error in a prior 
decision.


CONCLUSION OF LAW

The criteria for entitlement to Dependency and Indemnity 
Compensation benefits pursuant to 38 U.S.C.A. § 1318 have not 
been met.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2008).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his/her representative, if applicable, of 
any information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the claimant to provide any evidence 
in his or her possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the claimant with notice of what evidence not 
previously provided will help substantiate his/her claim.  
19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
claimant of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.

With respect to the appellant's claim of entitlement to DIC 
under to the provisions of 38 U.S.C.A. § 1318, the Board has 
determined that there is no legal entitlement to the claimed 
benefit as a matter of law.  The notice provisions and duty 
to assist provisions are not applicable to a claim, where the 
claim cannot be substantiated because there is no legal basis 
for the claim or because undisputed facts render the claimant 
ineligible for the claimed benefit.  VAOPGCPREC 5-2004 (June 
23, 2004).  These matters involve an inquiry based upon the 
evidence of record prior to the Veteran's death and not based 
upon the development of new evidence.  As there is no dispute 
as to the underlying facts of this case, and as the Board has 
denied the claim as a matter of law, the notice and duty to 
assist provisions are inapplicable.  See e.g., Livesay v. 
Principi, 15 Vet. App. 165, 179 (2001) (en banc); Wensch v. 
Principi, 15 Vet. App. 362 (2001).  


LAW AND ANALYSIS

The appellant seeks entitlement to DIC benefits under the 
provisions of 38 U.S.C.A. § 1318.  In pertinent part, 38 
U.S.C.A. § 1318 authorizes the payment of DIC to a surviving 
spouse in cases where a veteran's death was not service-
connected, provided that the veteran was in receipt of or 
"entitled to receive" compensation at the rate of a 100 
percent (total) rating due to service-connected disability 
for a period of at least five years from the date of his 
discharge or release from active duty, for 10 or more years 
immediately preceding his death, or for a continuous period 
of not less than one year immediately preceding death if the 
veteran was a prisoner of war who died after September 30, 
1999.  This statute was implemented by VA at 38 C.F.R. § 
3.22.

These provisions can be met by: (1) meeting the statutory 
duration requirements for a total disability rating at the 
time of death; (2) showing that such requirements would have 
been met, but for clear and unmistakable error in a previous 
decision; or (3) showing that service department records in 
existence at the time of a prior VA decision that were not 
previously considered by VA provide a basis for reopening a 
claim finally decided during the veteran's lifetime and for 
awarding a total service-connected disability rating 
retroactively.

Based on the evidence of record, the Board finds that the 
requirements of 38 U.S.C.A. § 1318 for an award of DIC 
benefits are clearly not met.  First, the Veteran plainly did 
not meet the durational requirement for a total disability 
rating in existence during his lifetime under 38 U.S.C.A. § 
1318.  At the time of his death, the Veteran was service 
connected for a gun shot wound involving Muscle Group XIII to 
the left thigh, gun shot wound involving Muscle Group XI to 
the left leg, varicose veins with post-phlebitic syndrome of 
the left leg, residuals of a fracture of the left ankle, and 
a fracture of the heel and right ankle.  However, the Veteran 
was not rated as 100 percent disabling at any point during 
his lifetime.  In particular, the Veteran was not assigned a 
total rating for 10 or more years immediately preceding his 
death, or due to a service-connected disability for a period 
of at least five years from the date of his discharge or 
release from active duty in May 1952 or after his second 
period of service in April 1958, and was not a prisoner of 
war.

The next issue is whether either of the aforementioned 
duration requirements for a total rating so as to satisfy 38 
U.S.C.A. § 1318 would have been met, but for clear and 
unmistakable error (CUE) in a decision on a claim filed 
during the Veteran's lifetime.  In order for a claimant to 
successfully establish a valid claim of CUE in a final RO 
rating decision, the claimant must articulate with some 
degree of specificity what the alleged error is, and, unless 
the alleged error is the kind of error that, if true, would 
be CUE on its face, the claimant must provide persuasive 
reasons explaining why the result of the final rating 
decision would have been manifestly different but for the 
alleged error.  Luallen v. Brown, 8 Vet. App. 92, 94 (1995).  
Neither the Veteran during his lifetime nor the appellant has 
successfully or specifically pled clear and unmistakable 
error in any of the rating actions.  See Andre v. Principi, 
301 F.3d 1354 (Fed. Cir. 2002) (any claim of CUE must be pled 
with specificity).  As such, the appellant has not 
established a valid claim of CUE at this time.

Finally, the Board has considered whether there were service 
department records in existence at the time of a prior VA 
decision which were not previously considered by VA and which 
provide a basis for reopening a claim finally decided during 
the Veteran's lifetime and for awarding a total service-
connected disability rating retroactively.  In this regard, 
the Board has identified no such records which establish that 
the Veteran was entitled to a total service-connected 
disability rating for the requisite time periods.

Where the law and not the evidence is dispositive in a case, 
entitlement to the VA benefits sought must be denied due to 
the absence of legal merit.  See Sabonis v. Brown, 6 Vet. 
App. 426, (1994).  Accordingly, as the Veteran was not 
entitled to receive a total disability rating for either at 
least five years after his departure from active service or 
for at least the 10 years prior to his death, the appellant 
is not entitled to DIC benefits under 38 U.S.C.A. § 1318.


ORDER

Entitlement to Dependency and Indemnity Compensation under 
the provisions of 38 U.S.C. § 1318 is denied.  
REMAND

Reasons for Remand:  To afford the appellant proper notice 
and to obtain VA records

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, section 5103(a) notice must 
include: (1) a statement of the conditions, if any, for which 
a veteran was service connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).  The Court stated 
that the content of the notice letter will depend upon the 
information provided in the claimant's application and that 
the letter should be "tailored" to be responsive to the 
details of the application submitted.  Although there are 
particularized notice obligations with respect to a claim for 
DIC benefits, there is no preliminary obligation on the part 
of VA to conduct a predecisional adjudication of the claim 
prior to providing compliant notice.

At the time of his death, the Veteran was service connected 
for a gun shot wound involving Muscle Group XIII to the left 
thigh, gun shot wound involving Muscle Group XI to the left 
leg, varicose veins with post-phlebitic syndrome of the left 
leg, residuals of a fracture of the left ankle, and a 
fracture of the heel and right ankle.  In a November 2004 
statement and in the September 2006 Form 9, the appellant 
contends that due to the Veteran's service-connected varicose 
vein problem, as well as numbness in his hands, feet, legs 
and his feet swelling up all "taxed" his heart, which led 
to his heart attack.  She later added that due to his 
service-connected leg problems (residuals of a left ankle and 
heel fracture and varicose veins) the Veteran was unable to 
exercise as he should have and gained weight which led to 
sleep apnea and heart conditions, all of which caused his 
death.  The appellant has not been provided with notice that 
addresses her contentions as required in Hupp and should be 
provided with such on remand.  
Additionally, the Board notes that the appellant indicated 
that the Veteran died in a VA facility.  In February 2006, a 
VA examiner gave an opinion regarding whether the Veteran's 
service-connected disabilities caused his death.  The 
examiner indicated that he reviewed the Veteran's discharge 
summary when he passed away, which showed final diagnoses of 
cardiopulmonary arrest, COPD, and pneumonia, with secondary 
diagnoses of metabolic syndrome, type 2 diabetes, obstructive 
sleep apnea, Pickwickian syndrome, hyperlipidemia, 
hypertension, seizures, atrial fibrillation, and hypotension.  
The examiner also noted that the Veteran was on chronic 
oxygen therapy and was suffering from morbid obesity.  
Although the Veteran's VA treatment records dated from August 
1997 to the date of his death in October 2004, a discharge 
summary is not of record.  Because the VA examiner relied 
upon information that the Board does not have for the benefit 
of review, a remand is necessary to associate this 
information with the claims file.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The appellant should be provided with 
notice that fully complies with Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 
(2007).  In particular the appellant 
should be provided with a: (1) a statement 
of the conditions for which the Veteran 
was service connected at the time of his 
death; (2) an explanation of the evidence 
and information required to substantiate a 
DIC claim based on a previously service-
connected condition; and (3) an 
explanation of the evidence and 
information required to substantiate a DIC 
claim based on a condition not yet service 
connected.  At the time of his death, the 
Veteran was service connected for a gun 
shot wound involving Muscle Group XIII to 
the left thigh, gun shot wound involving 
Muscle Group XI to the left leg, varicose 
veins with post-phlebitic syndrome of the 
left leg, residuals of a fracture of the 
left ankle, and a fracture of the heel and 
right ankle.  The appellant should be 
provided with notice that explains the 
evidence and information required to 
substantiate a DIC claim based on these 
disabilities, as well as a claim not yet 
service-connected.  

2.  Obtain and associate with the claims 
file the Veteran's complete VA treatment 
records created at the time of his death 
in October 2004 at the VAMC, to include 
his discharge summary.

3.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  If the benefit 
sought is not granted, the appellant and 
her representative should be furnished a 
Supplemental Statement of the Case (SSOC) 
and be afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


